Appeal by the defendant from a judgment of the County Court, Westchester County (Marlow, J.), rendered May 16, 1984, convicting him of assault in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
By his plea of guilty, the defendant waived the alleged failure to comply with Family Court Act § 812 (see, People v Mack, 53 NY2d 803; People v Harris, 113 Misc 2d 46, 50; see also, CPL 530.11). Contrary to the defendant’s contention on appeal, any defect in compliance with that statute does not constitute a nonwaivable jurisdictional infirmity (see, People v Mack, supra; Besharov, Practice Commentaries, McKinney’s Cons Laws of NY, Book 29A, part I, Family Ct Act § 812, at 140-141). Because the defendant waived his statutory claim, we do not reach the merits of his contention that the indictment should be dismissed for failure to advise the complainant of her right of election pursuant to Family Court Act § 812 (2). Thompson, J. P., Brown, Rubin and Sullivan, JJ., concur.